Title: Enclosure I: Richard O’Bryen to William Carmichael, [11 or 15] May 1790
From: O’Bryen, Richard
To: Carmichael, William


Enclosure IRichard O’Bryen to William Carmichael

Esteemed Sir
City of Algiers June the 24th. [i.e., 11 or 15 May] 1790.

I have the Honor of informing you that good Fortune and favorable Opportunities offering, the following particulars were communicated  to his Excellency the Effendi Vickelhadge General of the marine and Minister for foreign Affairs for this Regency by two of my Brother Sufferers in the Dey’s Palace, viz. George Smith and Philip Sloan—the 1st. is Chamberlain to the Vickelhadge, the 2d. is Capt. aproa of the Dey’s palace.
“That the United States of America abounds in masts, yards, Spars of all sizes fit for vessels; and Plank and Scantling, Tar, Pitch, and Turpentine and Iron. That these articles are cheaper in America than they are in any part of Europe.
“That there is no nation in the world that builds such fine and fast sailing Cruisers as the Americans—that the Americans never did the Algerines any Injury, that they never fitted out Cruisers against them, and always wished to make an honorable Peace with this Regency, as the Americans considered the Algerines to be a brave People like themselves.
“That the Americans have but little money, and that the Currency of the Country, is paper money, but that America abounds in Maritime Stores—that if the Algerines would make a Peace with America they may be supplied with American Cruisers at a very cheap Rate, and also with all the Productions of America which this Regency may want for their marine, and as the Americans have no money to give for a Peace they would give Masts, Yards, Spars, Plank, Scantling, Tar, Pitch, Turpentine, and Philadelphia Iron, and by being at Peace with America, the Algerines would be supplied with Cruisers and Stores, and need not be at the Trouble and Expense of building Cruisers in Algiers, and of Course would take many Prizes, and could pay all their attention to their marine in constructing Gun Boats to protect the City.
“That these propositions were partly the Instructions of the American Ambassador who came here in 1786 and intended only to ascertain our Ransom, and try to make a Peace on honorable Terms with this Regency, and to see if this Regency would not take for our Ransom and for the Peace in lieu of money American Masts, yards, Plank, and Scantling, Tar, Pitch, and Turpentine all to be agreed on at a certain fixed Price by Treaty, but that Mr. Lamb could speak nothing but English and the french Consul and Conde D’Espilly, the Spanish ambassador would not take the Trouble to explain Mr. Lamb’s Propositions, as the Terms of the Peace would be advantageous to the Algerines, and that the french and spaniards advised Mr. Lamb to return to America that the Algerines would not make a Peace with the United States of America.
“That America is one thousand Leagues Distance from Algiers—that the Commerce of America is chiefly to the West India Islands, and from one State to another—that our chief Commerce is our coasting Trade, and that we have but little Trade to Europe, particularly to the Mediterranean and Ports adjacent, that the American Cargoes are of but little Value, and consist of Wheat, Flour, Salt, Pork and Fish, and a few Cargoes of naval Stores, that these vessels are manned with fewer Sailors than those of any other Nation, that they sail faster, and consequently are less liable to be captured, and of course little profit the Algerines can derive by being at War with the Americans  who wish to make an honorable Peace with this Regency, and that in Case the Algerines should be at war with the northern nations of Europe, the Algerines may be supplied with maritime Stores by the Americans, and that if the Regency would not find it to their advantage to sell the Americans Passports for the Mediterranean and Ports adjacent, or elsewhere at a certain reasonable Price and on Conditions to be fixed by Treaty which conditions would exclude and prevent any pretext of Quarrels or Embroylas, and as it would be the Interest of America to encourage her Trade in the Mediterranean so on the Increase of America more passports would be required and the greater the advantage would be to the Algerines. This would open a Channel for this Regency, having a Resource for supplying their marine in Case they should be at war with the Dutch, Danes, or Swedes, the Nations that supply the Algerines at present, and that the Americans will as liberally reward any Person that is their Friend and Advocate in making the Peace as their Circumstances will admit.
These Propositions were explained to his Excellency the minister for foreign affairs at sundry Times from the 7th. to the 13th. of May 1790.
The Vickelhadge asked how these Propositions of the American Ambassador were known to us. He was answered that Captain OBryen read Mr. Lamb’s Instructions several Times, and he explained them to us. His Excellency the Vickelhadge said that when Mr. Lamb was in Algiers in 1786, that at that Period this Regency was settling the Spanish Peace, and that the American Ambassador was by no means a suitable Person as he spoke nothing but English, and they knew nothing of his Propositions, that after the Americans had freed themselves from the British, that the British Nation had demanded as a Favor of this Regency not to make a Peace with the Americans, and that some Time before the American Ambassador came, the French and Conde D’Espilly tried all their Influence against the American’s obtaining a Peace. That these three Nations were and are the Enemies of America, and that he would explain all more particularly to the American Ambassador if he came to make a Peace, but that those Nations had no Influence over the Algerines, and that nothing should prejudice this Regency against the Americans, if they came to make a Peace.
The Vickelhadge said he believed this Regency would make a Peace with America on as easy Terms as possible, considering the present Times, and as the Americans had no money to give for a Peace, we must give the Productions of America, vizt. Tar, Pitch, Turpentine, Masts, Yards, Spars, Plank and Scantling, and Cruisers american built.
The Vickelhadge said as he intended to be the Friend and Advocate of America in making a Peace with this Regency, he would expect for his Weight, Trouble, and Influence, an American built Schooner of 12 Guns, which of course would not cost much, that he would pave the way with the Dey and Divan, so that America would succeed, and that he would recommend it strongly to the Dey to make a Peace with America, and that he knew the former Vickelhadge was promised by and through Mr. Lamb and Wolf more than the amount of a Schooner,  but that he would esteem and do more for getting an American Schooner, than he would for Sacks of money, that he or this Regency did not want Money, they only wanted American Cruisers and naval Stores for their Marine.
The Vickelhadge said that he wished much to know about getting the Schooner. To this question I returned for answer, that it was impossible for us to say positively, but that we would write to the american Divan, or to Congress, and to the American Ambassador at Madrid. He asked when the American Divan met to do Business, and respecting our Form of Government, and was answered that last March Congress met, and that our Government is founded on Liberty and Justice. The Vickelhadge said that a few months ago the Portuguese asked for a Peace and that it was refused them. He said he hoped if the Americans sent an Ambassador to Algiers to make the Peace, that they would send a Man that could speak the Spanish or Italian Language. He ridiculed much the sending a man to make the Peace that no one could understand what he had to say, and said that the Conde D’Espilly was a bad and false man.
Indeed I hope Congress will appoint a proper Person to negociate the Peace, and I should certainly recommend Mr. Faure as a good Assistant; I think you may confide in him. But all I now mention is entirely unknown to any Person in this Country excepting the Vickelhadge and I and my two brother-sufferers in the Dey’s Palace, and I hope all will be managed with that good Policy and Secrecy that such important Business requires, as no Person here has any Idea that the Americans are thinking of a Peace.  It will be very requisite for you to give an Answer as soon as possible and as fully as your Situation will admit of, writing by two Conveyances, and what you would wish to communicate or say in Answer to the Vickelhadge, write it separate from other Particulars, which you would think proper to communicate to me, as I would wish, (if you think proper) to communicate your Answer, thro’ the same Channel to the Vickelhadge, directing to me, under cover to the care of Monsieur Faure, to avoid any Suspicions.
I hope Congress will give the Ambassador they send to Algiers as extensive Powers as possible, and should the Terms of the Peace be too great, that his Instructions will admit him to see on what Terms he could procure 150 Passports of Algiers, for as you will conceive that until you give some Answer and impower some Person to act that it is impossible to know exactly on what Terms america may obtain Peace, or what the Heads of the Treaty may be. I think all wears a favorable aspect.
I have stated the Particulars communicated to the Vickelhadge, and his answers, and submit all with much Respect to your Consideration. Indeed it would have been impossible to have brought the Affair to its present Meridian in any other manner, for depend the Vickelhadge would not have listened to propositions different from what have been communicated, and I have the Pleasure to add that about a month ago the Noznagee asked the Capt. Aproa, one of my Crew, why the Americans did not try for a Peace.  I hope no american vessel will be captured, for depend it would be  very prejudicial towards obtaining a Peace. It would occasion the Terms to be greater than they would be if none were captured, and would be a Clue for the Enemies of America to persuade the Algerines that much was to be got by being at war with the United States of America.
  And I take the Liberty of mentioning that a few Lines from you to the Spanish, would be requisite, as he thinks you are displeased with him respecting the affair of our Disbursements, so as not to have any Enemies to America in this Quarter. This in a great measure would lull him and Consul Logie asleep.
You will recollect, Sir, that I wrote you that all Nations pay ⅓ or ¼ more than they used to pay, or is agreed on by Treaty, owing to the Spanish Peace, which has hurt all Nations here except the British. And some Hints from you to Congress would be requisite on this Subject.
I am sorry to hear that you have taken a Tour to France, for you will not receive this Letter as soon as I could wish. I write under cover to Messrs. Etienne Drouilhoult and Compy. Banquiers at Madrid, and as the Port is to be embargoed in a few Days, and the Vessel, a Danish Ship bound to Spain, Time will not permit me to write more particularly or correctly, and I hope you will receive this Letter, as I believe it will be some Time before I shall have another opportunity of writing to you.
You will observe that the Vickelhadge sways the whole Regency as he thinks proper, and that his Influence is very great. For by his Recommendations to the Bey of Tunis, the present Vickelhadge of Tunis was appointed to that office; and the Vickelhadge of Algiers has a Brother at present a great man at Constantinople. Great Care should be taken not to lose the Friendship of the present Noznagee (the Prime Minister) the Head of Opposition, for by making these two great Men the Friends of America, any Thing can be done in this Regency. The plain Question is will America give Cruisers and Maritime Stores to this Regency to make a Peace; otherwise the Algerines can get Cruisers (to take Americans) from other Nations. They have Money sufficient to build a large Fleet, but at present all their Cruisers are gone up the Levant except two, and three Gallies, so that this Regency are much in want of Cruisers; and I dare say never a more favorable opportunity offered, or will offer for America than the present, which bids fair to open an extensive Field of Commerce and Wealth to America.
I would have wrote you concerning the Morocco affair, but I suppose you have heard all sometime past. I hope we shall keep our Peace with Morocco, for the Situation of West Barbary is such as to be very detrimental to American Commerce, if we unfortunately should lose the Peace with the new Emperor. I need not mention to you the distressed and suffering Situation of my Brother Sufferers in the Marine. Esteemed Sir, Your most obedient most humble Servant,

Richard O’Bryen

